Citation Nr: 1401200	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-09 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a higher evaluation for lumbar spine degenerative disc disease, rated as 10 percent disabling prior to May 13, 2011, and as 40 percent disabling from May 13, 2011, forward.   

2. Entitlement to an initial compensable evaluation for zygomatic arch fracture residuals, with sensory loss left side of face.

3. Entitlement to service connection for right elbow lateral epicondylitis.

4. Entitlement to service connection for right knee patellofemoral syndrome. 

5. Entitlement to service connection for left knee patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to July 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was transferred to the RO in Albuquerque, New Mexico.  In January 2013, a videoconference hearing was held before the undersigned Veterans Law Judge.           


FINDINGS OF FACT

1. On January 16, 2013, the Veteran withdrew his claims for increased ratings for a low back condition and zygomatic arch fracture residuals.

2. The Veteran's right elbow lateral epicondylitis and bilateral knee patellofemoral syndrome had their onset during service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of the claims for increased ratings for a low back condition and zygomatic arch fracture residuals have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for right elbow lateral epicondylitis, right knee patellofemoral syndrome, and left knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal  at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  In January 2013, the Veteran withdrew the appeal for increased ratings for a low back condition and zygomatic arch fracture residuals.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims on appeal and they are dismissed.

Service connection claims

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

Just 10 months after his separation from service, the Veteran was diagnosed as having bilateral knee patellofemoral syndrome and right elbow epicondylitis on VA examination in May 2009.  As to etiology, he reported that he had knee problems for six years and right elbow problems for two to three years.  The service treatment records show bilateral knee problems in mid-2004.  On service separation examination in February 2008, the Veteran was diagnosed with bilateral patellofemoral syndrome and right elbow lateral epicondylitis.  Resolving doubt in the Veteran's favor, the May 2009 re-diagnosis of bilateral patellofemoral syndrome and right elbow epicondylitis, shortly after service and without intercurrent injury, are found to have had their onset during service.    

ORDER

The claim for entitlement to a higher evaluation for lumbar spine degenerative disc disease, rated as 10 percent disabling prior to May 13, 2011, and as 40 percent disabling from May 13, 2011 forward, is dismissed.   

The claim for an initial compensable evaluation for zygomatic arch fracture residuals, with sensory loss left side of face, is dismissed.

Service connection for right elbow lateral epicondylitis is granted.

Service connection for right knee patellofemoral syndrome is granted. 

Service connection for left knee patellofemoral syndrome is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


